Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Response to Arguments
Applicant’s amendment and arguments filed 02/22/2021, with respect to the 35 USC 112 rejections as set forth in the Final Rejection mailed 09/22/2020 have been fully considered and are persuasive.  The 35 USC 112 rejections as set forth in the Final Rejection mailed 09/22/2020 have been withdrawn. 
Applicant’s amendment and arguments filed 02/22/2021, with respect to the 35 USC 102 and 103 rejections set forth in the Final Rejection mailed 09/22/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miazga et al. (2004/0147996).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “said selectable depth”. It is unclear if this is the first or second selectable depth from Claim 1.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miazga et al. (2004/0147996).
Regarding Claims 1, 3, 7, 9, 13 and 15, Miazga discloses a nerve treatment system comprising a singular housing 2940 having a base 2944 adapted to be mounted contiguous an external skin layer (Fig. 29A; par. [0124]); a displaceable electrical stimulator 2934, 2936 positioned within singular housing 2940 (par. [0126]) wherein the electrical stimulator (i.e. electrode) is displaceable to at least two different predetermined selectable depths (par. [0124]). Miazga further discloses a connector conduit 2966 that can be located within housing 2940 to provide electrical contact to probe 2934 (par. [0130]; Fig. 29C) and a pulse generator pr. [0126] via flexible cabling 2968 (Fig. 29B). Lastly, Miazga discloses a percutaneous stimulator displacement mechanism including a linearly adjustable stop block (i.e. linearly movable pin 2950 that blocks displacement of the probe 2934) wherein the pin 2950 is reliably coupled to portion 2936 of the probe such that when the pin 2950 is inserted into a respective apertures 2952 on an upper surface of the housing, the pin engages portion 2936 to stop movement of the probe allowing  a user to select an insertion depth under the skin as marked by graduation markings 2951 (par. [0128-0129]; Fig. 29A-C).
In regards to Claims 4 and 5, Miazga discloses a guide passage in housing 2940 for receiving the displaceable stimulator 2934 wherein this passage is in linear 
Regarding Claim 6, the Examiner notes the base 2944 of Miazga is rounded and therefore there are planar surfaces which the passage is substantially perpendicular to a surface of the base, such as the more flat edges of the top surface, as well as surfaces which the passages are more acute, such as the more rounded middle portions of the top surface (Fig. 29A).
In regards to Claim 8, Miazga discloses housing 2940 has a sidewall port 2945 for receipt of the connector conduit unit for electrical connecting the stimulator or a generator (par. [0126-0127]; Fig. 29B).

Alternatively regarding Claims 1, 3, 7-9 and 13, Miazga discloses a second embodiment for selectively controlling the insertion depth of a percutaneous electrode. In this embodiment, Miazga discloses a singular housing 3140 having a base; a displaceable electrical stimulator 3134 in the housing that is removably coupled to a conduit (not shown) that coupled the stimulator 3134 to a stimulator via cabling through unlabeled flexible cable in Fig. 31A (see also par. [0136-0137]) that connects to the stimulator via an opening 3141 in the sidewall of the housing. In this embodiment, Miazga discloses removably coupling a stop block mechanism 3160 into a slot 3141 that allows for linear displacement of the stimulator 3134 to predetermined selectable depths indicated by graduation markings 3151 (par. [0137] Fig. 31B).

Lastly, regarding Claims 1, 3, 7-9 and 13, Miazga discloses a third embodiment for selectively controlling the insertion depth of a percutaneous electrode. In this embodiment, Miazga discloses a singular housing 3340 having a base 3344 (Fig. 33); a displaceable electrical stimulator 3334 positioned within housing 3340 wherein the stimulator is selectively displaceable at multiple different predetermined depths (par. [0141]). Miazga further discloses a connector conduit in the housing (not shown) for electrically connecting stimulator 3334 to a signal generator via the flexible cabling illustrated in Fig. 33, which connects to the stimulator through an opening 3341 in the sidewall of the housing (Fig. 33). Miazga additionally discloses a percutaneous stimulator displacement mechanism including a linearly adjustable stop block 3360 that be selectively adjusted, via portion 3386, to be displaced at various predetermined depths via linear translation of the stop block 3360/ plunger 3362 within housing 3334 which would allow the stimulator to penetrate the skin at selective depths. (Fig. 33; par. [0141]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miazga et al. (2004/0147996).
Regarding Claim 2, Miazga discloses all of the claimed invention except for the type of material the base is made of. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to Claim 10, Miazga discloses a single internal conduit for electrically connected the neurostimulator to stimulation needle  but fails to disclose two segmented 
In regards to Claims 19 and 20, Miazga discloses a penetration depth can be approximately 3cm but can have other values depending on the treatment to be performed (par. [0086, 0108]). The Examiner notes also a penetration depth is a function of the size of the needle as well. In either case, determining the optimum or workable penetration depths of a needle or the optimal dimensions of a needle would only involve routine skill in the art. Particularly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rely on penetration depths of 0.5-2 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miazga et al. (2004/0147996) in view of Gavronsky (2008/0154334), further in view of Walter et al. (2011/0015469).
Regarding Claims 17 and 18, Miazga discloses applying percutaneous stimulation with an acupuncture needle but does not disclose a wearable garment housing the stimulator and adapted for securement to the patient’s leg. However, Gavronsky discloses the device is adapted to be secured to a patient’s leg via needle holding device, tape, adhesive, etc. (par. [0021]) for the purpose of providing pain relief (Abstract) but fails to disclose a wearable garment as the particular holding device. Walter discloses utilizing a garment to hold and electro-acupuncture device in place for the purpose of securing the device in the desired location (par. [0145]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Miazga reference to include attaching the device to a leg of the patient, as taught and suggested by Gavronsky , and to secure the device to the leg with a wearable garment, as taught and suggested by Walter for the purpose of securing a device in place on the leg for providing pain relief.
Allowable Subject Matter
Claims 21, 24 and 25 are allowed.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792